DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 November 2022 has been entered.
Response to Arguments
Applicant's arguments filed 29 November 2022 states “Applicant points out that Figure 3 of the present application depicts blades having a tip forming an obtuse angle” and provides a key showing an obtuse angle. The Office respectfully notes that the originally filed disclosure is ambiguous as to the angle convention for defining obtuse (note: a blade is a three-dimensional object and, thus, obtuse can be realized in various ways) - accordingly, there is no support in the originally filed disclosure for the depicted angle convention. Additionally / relatedly, there is no support in the originally filed disclosure for an obtuse angle in accordance with the provided key that produces the claimed results of “to create a pressurizing effect”, “to increase air pressure and surface action area”, “enables even pressure distribution… tot hereby attenuate noise produced… while increasing air pressure” - accordingly, the originally filed disclosure does not sufficiently describe “obtuse angle”.
Applicant’s arguments filed 29 November 2022 stating that Lin ‘958 blades have an acute angle and/or are concave have been fully considered. The Office respectfully notes that the modification over Lin ‘958 does not rely on any angle or convexity/concavity of the blades - rather, the modification over Lin ‘958 relies solely on overlapping of blades. 
The Office respectfully notes that the recitations including and within “during rotation of the blade wheel structure… while increasing air pressure” use relative terms to describe broad/vague flow behaviors and/or results in comparison to a hypothetical fan - such recitations cannot be correlated with a particular structural feature either by the words themselves or in light of the specification and, thus, are not deemed to be structurally limiting of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 1 is rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “an air flow contacts the obtuse angled tip portions and is guided to below the blades to create a pressurizing effect to increase air pressure and surface action area at the windward side of the blades, which enables even pressure distribution over the tip portions to thereby attenuate noise produced during operation of the fan while increasing air pressure” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163.03 (V), a claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Furthermore, according to MPEP 2163 (I), a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. In the instant case, the originally filed disclosure neither describes nor depicts how “obtuse angle” is realized in the instant invention and, thus, it does not and/or cannot establish how the functions pertaining to air flow, pressurizing, surface action area, pressure distribution are realized and/or attributable thereto. 

Claim 1 is rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter scenario).

In claim 1, the limitation recited as “each front tip portion being formed into an obtuse angle”, in combination with the antecedent limitation “a convex front tip portion” (i.e., “front tip portion” being convex / curved) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure indicates that the aspects “obtuse angle” and “convex” (i.e., curved) are alternatives, not present in combination (see e.g. pg.2:ll.18-19 stating “the tip portions are respectively curved in shape or formed into an obtuse angle” (emphasis added), and all subsequent mentions using “or” in a similar manner).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “each front tip portion being formed into an obtuse angle” is unclear since the disclosure neither depicts nor describes how “obtuse angle” is realized in the instant invention, thereby rendering indefinite the structural implications thereof.

In claim 1, the phrase “to increase air pressure” (5th line from bottom) renders the claim indefinite since there is no basis (i.e., a referential state) for comparison provided to understand “increase”. Alternatively / relatedly, it is unclear if such increase is in relation to a different operating state of the claimed fan or a different, hypothetical fan.

In claim 1, the phrase “to increase… surface action area” (4th line from bottom) renders the claim indefinite since there is no basis (i.e., a referential state) for comparison provided to understand “increase”. Alternatively / relatedly, it is unclear if such increase is in relation to a different operating state of the claimed fan or a different, hypothetical fan.

In claim 1, the term “even” is a relative term (note: in practice, a determination of evenness necessarily involves consideration of a tolerance) which renders the claim indefinite since it term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In claim 1, the phrase “to thereby attenuate noise” (3rd line from bottom) renders the claim indefinite since there is no basis (i.e., a referential state) for comparison provided to understand “attenuate” (note: Applicant’s disclosure at pg.1:ll.16-end indicates that “attenuate noise” is to be interpreted as specifying an improvement over a prior art fan / blade).

In claim 1, the phrase “while increasing air pressure” (last line) renders the claim indefinite since there is no basis (i.e., a referential state) for comparison provided to understand “increasing” (note: Applicant’s disclosure at pg.1:ll.16-end indicates that “increasing air pressure” is to be interpreted as specifying an improvement over a prior art fan / blade).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (i.e., portions of Applicant’s disclosure - hereafter referred to as APA) in view of Lin et al. (US 6,877,958 - hereafter referred to as Lin; previously cited).

In reference to claim 1 (as far as it is clear and definite)
APA discloses:
A blade wheel structure (see Figure 1) for an axial fan comprising:
	a hub (see annotated Figure 1 below);
a plurality of blades (10) radially outwardly extended from the hub; each of the blades having a convex front tip portion (see annotated Figure 1 below showing a typical tip portion, which has a convex portion) located at a windward side (note: Applicant’s specification at pg.1:ll.17-19 indicates that flow stagnates at tip portion 11, which is indicative that each tip portion 11 is a windward side) of the respective blade and a rear tip portion (i.e., a trailing edge portion - see Figure 1) located at one side of the blade opposite (in a circumferential sense) to the respective front tip portion, each front tip portion being formed into an obtuse angle (see pg.1:ll.18-19 stating “air flows reaching at the tip portions 11 tend to stagnate at the generally pointed or obtused angled position”, which is indicative that “tip portion” is obtuse in some sense); and
wherein during rotation of the blade wheel structure, an air flow contacts the obtuse angled tip portions and is guided to below the blades (note: it is inherent for flow to be on both sides of a blade of a rotating fan) to create a pressurizing effect to increase air pressure and surface action area (note: the recitation “to create a pressurizing effect to increase air pressure and suction action area” is considered as a statement of intended result that does not structurally limit the claimed invention) at the windward side of the blades, which enables even pressure distribution (note: the recitation “enables even pressure distribution” is considered as a statement of intended use/result that does not structurally limit the claimed invention - the pressure distribution across a blade of a rotating impeller is not wholly determined by the shape thereof but, rather, is also dependent on the operational state (i.e., rotational speed, acceleration/deceleration, etc.) of the impeller and/or properties (i.e., density, viscosity, pressure, temperature, etc.) of the fluid flow; furthermore, the term “even” is a relative term that is not defined by the claim or the disclosure and, thus, an arbitrary tolerance that encompasses all values of pressure can be considered such that “even pressure distribution” is addressed) over the tip portions to thereby attenuate noise (notes: the recitation “attenuate noise” is considered as a statement of intended use/result that does not structurally limit the claimed invention; the term “attenuate” is a relative term that is not defined by the claim or the disclosure; furthermore, the phrase “attenuate noise” can only be understood in comparison to a referential noise level/state of a different/hypothetical fan and, thus, is not necessarily limiting of the claimed invention (see Applicant’s disclosure at pg.1:ll.16-end presenting the benefit of noise attenuation as being in comparison to a prior art fan)) produced during operation of the fan while increasing air pressure (note: the recitation “while increasing air pressure” is considered as a statement of intended use/result that does not structurally limit the claimed invention - the phrase “increasing air pressure” can only be understood in comparison to a referential noise level/state of a different/hypothetical fan and, thus, is not necessarily limiting of the claimed invention (see Applicant’s disclosure at pg.1:ll.16-end presenting the benefit of increased pressure as being in comparison to a prior art fan))(additional note: the recitation “to thereby attenuate noise produced during operation of the fan while increasing air pressure” is considered as a statement of intended use/result that does not structurally limit the claimed invention - the phrase “to thereby attenuate noise produced during operation of the fan while increasing air pressure” can only be understood in comparison to a referential noise level/state and air pressure of a different/hypothetical fan and, thus, is not necessarily limiting of the claimed invention (see Applicant’s disclosure at pg.1:ll.16-end presenting the benefits of noise level attenuation and increased air pressure as being in comparison to a prior art fan)).

    PNG
    media_image1.png
    512
    499
    media_image1.png
    Greyscale


The recitations including and within “during rotation of the blade wheel structure… while increasing air pressure” use relative terms to describe broad/vague flow behaviors and/or results in comparison to a hypothetical fan - such recitations cannot be correlated with a particular structural feature either by the words themselves or in light of the specification and, thus, are not deemed to be structurally limiting of the claimed invention.

APA does not disclose:
each front tip portion overlapping with the rear tip portion of the adjacent blade in an axial direction.

Lin discloses:
an axial fan wheel comprising a plurality of blades (24), each blade having a leading/front portion overlapping (see Figures 2C and 2D) with a rear/trailing portion of an adjacent blade, such overlapping resulting in increased airflow (see col.1:ll.44-47 and col.2:ll.4-10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel of APA to make the blades overlap, as disclosed by Lin, for the purpose of promoting increased airflow (note: such a modification can be achieved by selecting the number of blades and/or increasing the size of the blades such that the overlapping occurs - see Lin col.2:ll.4-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364 and email is christopher.legendre@uspto.gov. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745